22 So.3d 858 (2009)
Jennifer CARDINAL, Appellant,
v.
Terrance COTANT, Appellee.
No. 5D09-435.
District Court of Appeal of Florida, Fifth District.
December 4, 2009.
Jennifer Cardinal, Farmington, MI, pro se.
Terrance E. Cotant, Orlando, pro se.
PER CURIAM.
The former wife, Jennifer Cardinal, appeals the supplemental final judgment rendered by the trial judge after an evidentiary hearing in which the trial court revoked the former wife's status as primary residential parent to the children of *859 this marriage, reset visitation, modified child support, and made other changes to the previously ordered conditions for the care and well-being of the children. We have carefully reviewed the record in this case and have found no abuse of discretion or legal error committed by the trial court. We note that we have been hampered in our review by the lack of a transcript of the proceedings or any approved substitute for it, even though the court considered the testimony of at least four witnesses. Accordingly, we affirm.
AFFIRMED.
MONACO, C.J., LAWSON and JACOBUS, JJ., concur.